A093 (Rev. 11/13) Search and Seizure Warrant



                                           United States District Court
                                                                             for the

                                                               Eastern District of Virginia                           CLLilK. US DISTR:GTCO[/nT


                  In the Matter of the Search of
              fBriefly describe the properly lo be searched
               or identify the person tr name and address)                              Case No. 3:18-sw- t96
      One (1) Samsung GT-19300, S/N:RF1CC371HXW, and
      One (1) Huawei ALE-L02, No S/N available, Currently in
            the Possession of the FBI Richmond Division

                                                  SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Eastern            District of               Virginia
(identify ihe person or describe the property to be searched and give its location)'.

      See Attachment A




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before U                                                   ^ (not to exceed 14 days)
      O in the daytime 6:00 a.m. lo 10:00 p.m.                 Cfat any time in the day or night Because good cause has been established.
                                                                                           nieht Be

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom,or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                                              .
                                                                                                    (United Slates Magistrate Judge)

       □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to (he person who, or whose
property, will be searched oi' seized (check the appropriate box)
       □ for           Aays (not to exceed iO)      □ until, the facts justifying, the later specific date of


Date and time issued           V J u (y                       ^                                 DavlilT Novak
                                                                                                United sate'"
City and state:              Richmond, Virginia                                            Honorable David J. Novak. U.S. Magistrate Judge
                                                                                                          Printed name and title
